DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of group II, claim 71 in the reply filed on 5/20/2022 is acknowledged.  The traversal is on the ground(s) that the Patent Office has failed to make the proper showing required by MPEP § 806.05(j) to sustain the Restriction Requirement as it applies to Group I and Group II, and all of claims in Group I and Group II (i.e., claims 67-71) should be examined together.  This is found persuasive.  The requirement for restriction between group I (claims 67-70) and II (claim 71) are withdrawn.  Claims 67-71 are examined in this office action.
Claim 72 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/20/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 67, 70 and 71 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Cao et al (US 5855953 A).
Regarding claim 67, Cao teaches an aerogel used in battery electrode [claim 1].  The aerogel comprises carbon [C2L35-52], and light brown silicon particles [C7L7].  Since the silicon is not in a compound, it is interpreted as elemental silicon.

Regarding claim 70, Cao teaches that the aerogel comprises light brown silicon particles [C7L7].  

Regarding claim 71, Cao teaches an aerogel composite used in battery electrode [claim 1].  Thus, a battery comprising the electrode is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 68-69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cao et al (US 5855953 A) as applied to claim 67 above, and further in view of Thebault et al (US 20060169404 A1).
Regarding claim 68, Cao teaches carbon aerogels comprising silicon for use as electrode materials.  Cao does not teach silicon carbide as claimed.
In the same field of endeavor, Thebault teaches an aerogel comprising silicon [Abstract] which is suitable for use in forming electrodes [0037].  Suitable aerogels may include a carbon matrix or a combined carbon/silicon carbide matrix [0002].  Thebault teaches the use of these matrix materials in parallel as equally suitable alternatives to one another, and therefore recognizes the two as equivalents.  
It would have been obvious to one of ordinary skill in the art to substitute Cao’s carbon aerogel matrix with a carbon/silicon carbide aerogel matrix, as Thebault recognizes the two as equivalents suitable for the same purpose, i.e. as aerogel matrix materials suitable for forming electrodes.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.

Regarding claim 69, Thebault teaches forming carbon/silicon carbide aerogels by infiltrating a carbon aerogel precursor with a reaction gas comprising methyltrichlorosilane [0123 and 0113].  Cao demonstrates that a similar infiltration method carried out with a trichlorosilane in the absence of hydrogen results in formation of silicon particles [col. 7, lines 4-11]. Therefore, one of ordinary skill in the art would reasonably expect Thebault’s similar method to result in formation of silicon carbide particles.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762